Citation Nr: 1740427	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for a skin rash, to include as due to exposure to herbicides. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for depression, to include as secondary to prostate cancer or diabetes mellitus. 

8.  Entitlement to service connection for a hormone disorder, to include as secondary to prostate cancer or diabetes mellitus. 

9.  Entitlement to service connection for urinary problems, to include as secondary to prostate cancer or diabetes mellitus. 

10.  Entitlement to service connection for kidney problems, to include as secondary to prostate cancer or diabetes mellitus. 


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 and July 2008 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and the Appellant appeared at a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.  

In November 2010, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, the Board was notified that the Veteran died in November 2012.  

In a January 2013 Board decision, the claims on appeal were dismissed due to the Veteran's death. 

In May 2013, the Veteran's surviving spouse submitted a claim for accrued benefits.  A claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2).  The Veteran's surviving spouse was substituted as the Appellant for the purpose of processing the Veteran's claims to completion.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

The Appellant was previously represented by a private attorney.  The private attorney is no longer accredited to provide representation before the Board.  The Appellant was informed of this in a July 2017 letter.  The record does not indicate that the Appellant has selected new representation.  Therefore, the Board concludes that Appellant is unrepresented in the instant appeal.

The issue of entitlement to service connection for a skin rash, to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran's service in Thailand supports a finding that he was exposed to herbicides as defined by applicable regulations during active service; it is not shown that the Veteran served in Vietnam or was otherwise exposed to an herbicide agent during service.

2.  The Veteran's prostate cancer is not shown to have had its onset during service, or to be causally or etiologically related to any disease, injury, or incident in service.

3.  The Veteran's diabetes mellitus is not shown to have had its onset during service, or to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  The evidence fails to establish that the Veteran had peripheral neuropathy of the bilateral upper extremities that was caused or aggravated by a service-connected disability.

5.  The evidence fails to establish that the Veteran had peripheral neuropathy of the bilateral lower extremities that was caused or aggravated by a service-connected disability.

6.  The evidence fails to establish that the Veteran had hypertension that that was caused or aggravated by a service-connected disability.

7.  The evidence fails to establish that the Veteran had depression that that was caused or aggravated by a service-connected disability.

8.  The evidence fails to establish that the Veteran had a hormone disorder that was caused or aggravated by a service-connected disability.

9.  The evidence fails to establish that the Veteran had urinary problems that were caused or aggravated by a service-connected disability.

10.  The evidence fails to establish that the Veteran had kidney problems that were caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for service connection for depression, to include as secondary to prostate cancer or diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

7.  The criteria for service connection for a hormone disorder, to include as secondary to prostate cancer or diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

8.  The criteria for service connection for urinary problems, to include as secondary to prostate cancer or diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

9.  The criteria for service connection for kidney problems, to include as secondary to prostate cancer or diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b).  A standard November 2005 letter satisfied the duty to notify provisions.  While the letter did not specifically address secondary service connection, through his statements and testimony, the Veteran and his representative, demonstrated through statements and testimony, that he had actual knowledge of the elements necessary to substantiate a secondary service connection claim.  Therefore, the error is nonprejudicial.  An additional letter was sent to the Veteran in February 2011 requesting further information as to how he was exposed to herbicides during service.  There are no additional notice requirements for the substituted appellant since the Veteran had proper notice.  38 C.F.R. § 3.1010(f)(1).  Thus, the Board finds there is no further duty to notify under the VCAA.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service private treatment records have also been obtained.

Although a VA medical examination or opinion was not provided in connection with the claims, the Board finds that examinations are not necessary to make a decision on the claims.  With regard to the prostate cancer and diabetes mellitus disabilities, there is no competent or credible evidence that the Veteran suffered an event, injury, or disease in service, and there is no evidence of an indication that the Veteran's claimed disabilities may be associated with an established event, injury, or disease in service.  Absent these requirements, and as the record is developed enough for the Board to make an informed decision on the claims, VA medical opinions are not necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The additional issues on appeal are claimed as secondary to the prostate cancer and diabetes mellitus disabilities.  As discussed below, medical opinions regarding the remaining issues are not warranted.

Finally, all due process concerns have been met.  The Board remanded these claims in 2010 for further development, following which the RO provided a supplemental statement of the case in March 2012.  No evidence relevant to these claims has been received since then.  Further, neither the Veteran during his lifetime or the Appellant thereafter alleged any deficiency with the conduct of the hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because it has not been raised before the Board.

II. Analysis

Herbicide Exposure Claims

Prior to the Veteran's death, he sought service connection for prostate cancer and diabetes mellitus, to include as due to exposure to herbicides.

The Veteran contended that he was exposed to herbicides during his active duty service.  Service personnel records confirm that he served at U-Tapao Royal Thai Air Force Base (RTAFB) during the Vietnam Era.  The Veteran also claimed he served briefly in Vietnam.  

The Veteran's military occupational specialty was aircraft maintenance specialist, as part of the 307th Field Maintenance Squadron at U-Tapao airfield base in Thailand, during the period from May 1972 to March 1973.

VA's Compensation Service has acknowledged exposure to tactical herbicides, such as Agent Orange, on a direct, occupational, or facts found basis for Veterans with duty on military base perimeters in Thailand during the Vietnam era.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure. Id.  

VA's Adjudication Procedure M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5, directs, in pertinent part, that if a Veteran served in the U.S. Air Force during the Vietnam Era at one of the specified RTAFBs, including U-Tapao, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2016).  

Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and prostate cancer are diseases that has been found to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Certain chronic disabilities, such as diabetes mellitus and malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Personnel records reflect that, while stationed at the U-Tapao Airfield base, his duties included performing maintenance on the B-52 and KD-135 aircrafts and crash recovery of damaged aircrafts.  

At his August 2010 Travel Board hearing, the Veteran reported that herbicides were used to clear the perimeter on the base in Thailand.  He stated that a spray was used on the interior of the base, on the planes and to kill "rice bugs."  He noted getting sprayed while walking on a road and while watching a movie at the open air theater.  He also reported that empty drums that had contained herbicides were stored on the base.  The Veteran also stated that he went to Da Nang Air Force Base in Vietnam, twice, to repair planes.  

On remand, the RO contacted the U.S. Army and Joint Services Records Research Center to verify the Veteran's claimed herbicide exposure.  It was noted that the U.S. Air Force Station List was researched concerning the location of the 307th Field Maintenance Squadron.  It was reported that the unit was stationed at U-Tapao, Thailand during the Veteran's stated tour.  It could not be documented or verified that the Veteran was exposed to herbicides while serving at U-Tapao Airfield, Thailand.  Research indicated that herbicides were sprayed in 1964 and 1965, in an isolated coastal area near Pranburi, Thailand.  The DoD listing of herbicide tests sites and areas outside of the Republic of Vietnam was reviewed and U-Tapao, Thailand was not listed.  Also researched was the available unit records and they did not document or mention herbicide spraying, testing or storage at U-Tapao.  Finally, the DoD suspended the use of Agent Orange in 1971.  It was also noted that Morning Reports, which can be used to verify daily personnel actions such as wounded in action, killed in action, missing in action or transfers, were discontinued by the U.S. Air Force on June 30, 1966.  

In this case, the evidence of record fails to establish that the Veteran was exposed to herbicides during his active duty service.  While his service at U-Tapao is verified by his personnel records, the Veteran's proximity to the perimeter on the base has not been directly corroborated by his service personnel records or his testimony.  It cannot be found that he was sufficiently close to and in unprotected proximity of the perimeter.  See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Board points out that the occupational specialties listed as having presumed exposure to herbicides in Thailand were those service members whose duties included actually walking the perimeter of the airbases.  The Veteran's description of his duties do not confirm that he was in close proximity to the perimeter.  Nor can it be verified that he was exposed to herbicides claimed as being sprayed in the interior of the base.

Further, while veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam.  It is noted that the Veteran submitted an article and research paper regarding general herbicide use in Thailand and Vietnam in support of his claim; however, the only evidence of record supporting the Veteran's contentions of herbicide exposure, to his person, in Vietnam is shown to be his own testimony of claimed trips to Da Nang to fix disabled planes.  While it is found that the Veteran was competent to report on activities he witnessed or participated in, the Board finds the official service records and the information from official sources more probative and persuasive.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Based on the foregoing, the Board does not find sufficient evidence that the Veteran was exposed to herbicides during his military service.  Accordingly, as the preponderance of the evidence is against a finding of herbicide exposure, service connection as due to such exposure, to include the disability presumptively linked to herbicide exposure, is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Even if a veteran is not entitled to presumptive service connection for a disease, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service Connection Claims 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regards to the claimed prostate cancer, the evidence does not show and the Veteran did not and the Appellant does not contend that the Veteran's prostate cancer was otherwise related to service.  The Veteran's service treatment records do not reveal treatment for any prostate problems or any manifestations of prostate cancer.

A private medical note dated in January 2004 shows that the Veteran was found to have a prostate nodule.  The private examiner noted a recommendation for a prostatectomy.  Treatment records since that time, to include those from the Mid-Ohio Valley Medical Group, show treatment for a malignant neoplasm prostate.  

At his August 2010 Travel Board hearing, the Veteran indicated that he believed that his prostate cancer was related to herbicide exposure.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for prostate cancer.  The Veteran was diagnosed with prostate cancer; however, the earliest medical evidence of record is dated in 2004.  This is approximately 29 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Other than the possibility of exposure to herbicide agents, the Veteran did not and the Appellant has not identified any injury, disease or event during service to which a prostate problem could possibly be related.  Additionally, the record does not reasonably raise any other theory.  The Veteran's prostate cancer has not been related to active service by a competent medical opinion or by evidence of a continuity of symptomatology.  Thus, a medical opinion is not warranted and service connection must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of prostate cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard, determining the diagnosis and etiology of the condition requires medical testing and training.  Thus, the Veteran's and Appellant's opinions as to the cause of the Veteran's prostate cancer are not found to be competent medical opinions.

With regards to the claimed diabetes mellitus, the evidence does not show and the Veteran did not and the Appellant does not contend that the Veteran's diabetes mellitus was otherwise related to service.  Service treatment records are silent for any complaints or treatment for diabetes mellitus.  

A post-service private treatment record dated in April 2003 indicates that the Veteran had suffered from diabetes for 6 years.  Treatment records since that time, to include those from the Mid-Ohio Valley Medical Group, show treatment for diabetes mellitus.  

At his August 2010 Travel Board hearing, the Veteran indicated that he believed that his diabetes mellitus was related to herbicide exposure.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus.  The Veteran was not treated for diabetes mellitus symptoms during service.  The evidence does not suggest that the Veteran's diabetes mellitus manifested during service or within one year of separation from service.  The Veteran was diagnosed with diabetes mellitus; however, the earliest medical evidence of record is dated in 2003, which notes the disability beginning 6 years prior.  This is approximately 22 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Other than the possibility of exposure to herbicide agents, the Veteran did not and the Appellant has not identified any injury, disease or event during service to which his diabetes mellitus could possibly be related.  Additionally, the record does not reasonably raise any other theory.  The Veteran's diabetes mellitus has not been related to active service by a competent medical opinion or by evidence of a continuity of symptomatology.  Thus, a medical opinion is not warranted and service connection must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.
Although lay persons are competent to provide opinions on some medical issues, Kahana, supra, as to the specific issue in this case, the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  In this regard, determining the diagnosis and etiology of the condition requires medical testing and training.  Thus, the Veteran's and Appellant's opinions as to the cause of the Veteran's diabetes mellitus are not found to be competent medical opinions.

The preponderance of the probative evidence is against the claims for service connection for prostate cancer and for service connection for diabetes mellitus on a presumptive basis as due to herbicide exposure, and on a direct basis.  Thus, service connection is denied. 

Secondary Service Connection Claims 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Prior to his death, the Veteran sought service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, service connection for hypertension, to include as secondary to diabetes mellitus, service connection for depression, to include as secondary to prostate cancer or diabetes mellitus, service connection for a hormone disorder, to include as secondary to prostate cancer or diabetes mellitus, service connection for urinary problems, to include as secondary to prostate cancer or diabetes mellitus and service connection for kidney problems, to include as secondary to prostate cancer or diabetes mellitus. 

The Veteran did not and the Appellant does not assert, nor does the record reflect that the Veteran's claimed peripheral neuropathy of the bilateral upper and lower extremities, hypertension, depression, hormone disorder, urinary problems and kidney problems, first manifested during service or were related to the Veteran's service.  It has only been claimed that the disabilities are secondary to a prostate condition and/or diabetes mellitus.  Accordingly, because the Veteran did not and the Appellant does not contend that these disabilities are directly related to service and because the record similarly does not reasonably raise the theory of direct service connection, the Board will address only whether the Veteran was entitled to service connection for these disabilities on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The findings set forth earlier in this decision reflect that the Veteran was not entitled to service connection for a prostate condition or for a diabetes mellitus disability.  As service connection has not been established for either disability, there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected.  See 38 C.F.R. § 3.310.

As there is there is no factual or legal merit to the secondary service connection claims, service connection on a secondary basis is denied.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is denied. 

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for depression, to include as secondary to prostate cancer or diabetes mellitus, is denied. 

Entitlement to service connection for a hormone disorder, to include as secondary to prostate cancer or diabetes mellitus, is denied. 

Entitlement to service connection for urinary problems, to include as secondary to prostate cancer or diabetes mellitus, is denied. 

Entitlement to service connection for kidney problems, to include as secondary to prostate cancer or diabetes mellitus, is denied. 


REMAND

Prior to his death, the Veteran sought service connection for a skin rash, to include as due to exposure to herbicides. 

Based upon the preceding analysis, service connection for a skin condition on the basis of exposure to herbicides is not presumed.

A service treatment record dated in November 1972 shows that the Veteran was treated for ulcers on his ankle.  

A post service private medical record dated in July 2008 reflects that the Veteran was diagnosed with cellulitis/abscess on his leg.  The private examiner noted that the condition was worsening.  

In light of the above, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  On remand, the AOJ must obtain an addendum opinion with regard to whether the post service diagnosed cellulitis on the Veteran's leg was directly related to his active duty service.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file must be sent to an appropriate medical professional for the purpose of preparing a medical opinion.

Based on the review of the entire record, to include the Veteran's service treatment records and post service private medical records, the examiner is asked to specifically address the following:

Is it at least as likely as not (50 percent or greater probability) that the diagnosed cellulitis/abscess on the Veteran's leg had its onset during active service or was otherwise related to military service?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


